Bloodworth, J.
1. The special ground of the motion for a new trial is as follows: “Because the court erred in not delivering his charge immediately with the clerk of said court, immediately after he had read it to the jury, instead of waiting until the 17th day of June, 1924.” A new trial should not- be granted on this ground of the motion, because it is incomplete, in that it is not made to appear therein that counsel requested the judge, before the argument was begun, to write out his charge as required by section 1056 of the Penal Code of 1910. Ashley-Price Lumber Co. v. Henry, 23 Ga. App. 93 (1) (98 S. E. 185); Jones v. State, 65 Ga. 507 (8).
2. The defendant was convicted of adultery and fornication. There is direct evidence that she was unmarried and the other party was married j and while the evidence as to the corpus delicti is circumstantial, it is sufficient to “exclude every reasonable hypothesis save that of the guilt of the accused.”

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.